The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
Claim Rejections - 35 USC § 102 and 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 50 is rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over “Conversion of Bioreactors to Continuous Perfusion Using Hollow Fiber Cell Separators”, Spectrum Laboratories, Inc., 1989,
The Spectrum Labs paper teaches the apparatus as claimed: see the annotated figure copied herein, which is self-explanatory. Spectrum lab does not explicitly teach reversing the pump for the process, but it does teach that the peristaltic pump or other pumps used are capable of such flow reversal – see section 4.1.8, back-flushing, in which the harvest pump is being reversed in flow. Spectrum lab uses the same model peristaltic pump as applicant uses – Watson-Marlow: section 3.4. See applicant’s specification, page 26, line 10.

    PNG
    media_image1.png
    496
    720
    media_image1.png
    Greyscale

Regarding, the term “open circuit,” the Spectrum lab system meets applicant’s definition in page 6, lines 21-27. 

Claims 31-50 are rejected under 35 U.S.C. 103 as being unpatentable over “Conversion of Bioreactors to Continuous Perfusion Using Hollow Fiber Cell Separators”, Spectrum Laboratories, Inc., 1989., in view of Kopf (US 4,885,087), Crowley et al (US 8,206,981), Shevitz (US 6,544,424; cited by Crowley),  Anderson (US 2009/0166290), and Hua Zhou (US 2007/0167612).
Spectrum Labs teach a system and a method of processing a cell culture substantially as claimed. See the figure copied herein as well as other figures in Spectrum Labs. It gives further evidence to the facts stated below.
The system has a bioreactor, one or more TFF hollow fiber membrane filters, circulation pump, harvest pump, and associated lines and valves, which are described in detail in the reference.  It also teaches multiple membrane units – see the figures. It is also capable of switching flow rate directions as it uses peristaltic pumps, but does not appear to teach such periodic flow changes. 
The “cell culture” is mammalian cell culture (Introduction), which is in the bioreactor, and is being circulated through the filter “CellFlo”.  The filter operates by cross-flow separation (page 6).  Filtrate, continuous cell-free harvest (page 4) is collected by the harvest pump.
Tubes are bio-compatible (stainless steel); pumps used are peristaltic (page 13); multiple tubes and filters (see the figures).  System is sterile – described in many places in the reference.  Flow rates can be designed as desired and are within the range claimed (page 18).  The exchange fraction as applicant designs will depend on the circulation rate and the harvest rate; and should be within the range claimed since the flow rates are within the range claimed.  Harvest rate and the circulation rate can also be designed and optimized as desired (page 15).  The circulation rate should be substantially higher than the harvest rate to reduce the fouling of the membranes. 
Spectrum teaches obtaining recombinant DNA and other products as recited (Introduction, section 4.1.1: Daily perfusion rate). 
Other details from the claims, missing in Spectrum, are obvious as shown below:
Periodic switching of flow direction through the TFF membrane is not inventive, and is well-known as taught by Kopf (see abstract; figures, and col. 5 line 55 – col. 6 line 2) for reducing fouling and improving performance of the membrane. The duration and frequency of the flow reversals can be optimized according to Crowley (cites Shevitz: US 6,544,424) and Shevitz (col. 11 lines 63-66; col. 12 lines 30-60), and thus the flow periods between reversals is not a patentable element. 
Both Crowley and Spectrum teach obtaining recombinant DNA and other products as recited (Crowley: cols. 2 and 5; Spectrum: Introduction, section 4.1.1: Daily perfusion rate) in a similar process, and thus the process is so capable. It is noted that “secreted recombinant protein” is an inherent product from the mammalian cells.
Processing time: the processing time required would have been obvious to one of ordinary skill in the art depending on the reaction times, and desired quantity of the culture product to be produced based on the capacity of the system.
Having incubated or refrigerated tanks would have been obvious to one of ordinary skill in maintaining the optimal temperature for cell culturing, and is not a patentable limitation, unless otherwise shown.
Further isolation and separation of the desired components of the cell culture using other methods such as chromatography is well known (see Hua Zhou, US 2007/0167612, [0004, 0028] for evidence) and would have been obvious to one of ordinary skill in the art, and is not a patentable invention unless otherwise shown.  Anderson teaches use of affinity (column) chromatography among others to further purify the components of cell culture in a process same as or similar to what is disclosed and claimed by the applicant – see details in the teaching of Anderson.  Anderson also teaches the use of double TLP pumps (piston pumps) and reversal of flow. PCCS chromatography is known, and it signifies only loading and elution of columns in a periodic fashion.  Once chromatography is known to be of use for the process, how to operate such chromatographic systems would have been routine.
Regarding location and number pumps: this is not a patentable invention but obvious to one of ordinary skill.  One would provide pumps as required by design capacity and located for convenience.  MPEP 2144.04.  
See KSR lnt'I. v. Teleflex lnc., 127 S. Ct. 1727, 1732, 82 USPQ2d 1385, 1390 (2007).  “it is commonsense that familiar items have obvious uses beyond their primary purposes, and a person of ordinary skill often will be able to fit the teachings of multiple patents together like pieces of a puzzle”.  “The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results”. In the instant case, all the references cited herein are for the same art and teach substantially the claimed subject matter.  Thus combining two or more of these references to arrive at applicant’s invention would have been obvious to one of ordinary skill.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISHNAN S MENON whose telephone number is (571)272-1143.  The examiner can normally be reached on Flexible, but generally Monday-Friday: 8:00AM-4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 5712720579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Krishnan S Menon/
Primary Examiner, Art Unit 1777